Order entered September 20, 2018




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-18-00645-CV

                   IN THE INTEREST OF C.A. AND L.A., CHILDREN

                      On Appeal from the County Court At Law No. 1
                                 Kaufman County, Texas
                            Trial Court Cause No. 95793-CC

                                           ORDER
       On September 13, 2018, the Texas Department of Family and Protective Services filed a

motion for leave to file late brief and tendered its appellee’s brief in this case. We GRANT the

motion and ORDER the brief filed as of the date of this order.


                                                     /s/   MOLLY FRANCIS
                                                           PRESIDING JUSTICE